DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on November 4, 2019.  These drawings are acceptable.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Justin King on July 29, 2021.
The application has been amended as follows: 
	In claim 1, Ln. 20-21, the phrase, “…the compartments frame…” has been change to “…the compartment[[s]] frame…” 
	In claim 13, Ln. 4, “21” has been deleted after “the front cover”.
	In claim 14, Ln. 4, “21” has been deleted after “the front cover”.


Allowable Subject Matter
Claims 1-16 is/are allowed
The following is an examiner’s statement of reasons for allowance: The closest prior art is Keffeler (US 4735318; hereinafter Keffeler), where Keffeler teaches a pill box comprising: a container (14) having a peripheral sidewall; and multiple crosswise partitions (46) surrounded by and connected to the peripheral wall sidewall and dividing an interior of the container into multiple compartments; multiple front covers (16 and 5) pivotally mounted to the container and selectively covering a front side of the container to seal the compartments respectively; and a rear lid (12) detachably mounted on the rear side of the container and having a main covering panel covering the rear side of the container and having an outer peripheral frame formed on an inner surface of the main covering panel, wherein when the main covering panel covers the rear side of the container, the outer peripheral frame surrounds the compartment frame; and multiple inner annular frames formed on the inner surface of the main covering panel, surrounded by the outer peripheral frame and corresponding in positon to the compartments of the container respectively, each of the inner annular frames corresponding in shape to a corresponding one of the compartments (see Keffeler Figs. 1-4).
	Thus, none of the references, either alone or in proper combination, discloses ore teaches two first locking portions oppositely formed on an outer surface of the peripheral sidewall; and a compartment frame formed on a rear side of the container and disposed along the peripheral sidewall and the crosswise partition; and wherein when the main covering panel covers the rear side of the container, the inner annular frames protrude in the corresponding compartments respectively and the compartment frame of the container surrounds the inner annular frames; and two side locking panels pivotally connected to two opposite side edges of the main covering panel, each of the side locking panels having a second locking portion, and the second locking portion detachably engaging with the first locking portions of the container respectively.
Furthermore, the claims are allowed based on the combination and totality of the limitations presented in each claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736


/SHAWN M BRADEN/Primary Examiner, Art Unit 3736